Exhibit 10.3

 

THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION 6 BELOW.

 

  State of Utah $40,000.00 November 1, 2016

 

SECURED INVESTOR NOTE #1

 

FOR VALUE RECEIVED, Typenex Co-Investment, LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to Vape Holdings, Inc., a Delaware
corporation (“Company”, and together with Investor, the “Parties”), the
principal sum of $40,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Secured Investor Note #1 (this “Note”). This Note is issued pursuant to
that certain Securities Purchase Agreement of even date herewith, entered into
by and between Investor and Company (as the same may be amended from time to
time, the “Purchase Agreement”), pursuant to which Company issued to Investor
that certain Convertible Promissory Note in the principal amount of
$1,413,000.00 (as the same may be amended from time to time, the “Company Note”)
convertible into shares of Company’s Common Stock. All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.

 

1. Principal and Interest. Interest shall accrue on the unpaid principal balance
and any unpaid late fees or other fees under this Note at a rate often percent
(10%) per annum until the full amount of the principal and fees has been paid.
Interest shall be computed on the basis of a 365-day year for the actual number
of days elapsed. Notwithstanding any provision to the contrary herein, in no
event shall the applicable interest rate at any time exceed the maximum interest
rate allowed under applicable law, as provided in Section 12 below. The entire
unpaid principal balance and all accrued and unpaid interest, if any, under this
Note, shall be due and payable on the date that is nine (9) months from the date
hereof (the “Secured Investor Note Maturity Date”); provided, however, that
Investor may elect, in its sole discretion, to extend the Secured Investor Note
Maturity Date for up to thirty (30) days by delivering written notice of such
election to Company at any time prior to the Secured Investor Note Maturity
Date.

 

2. Payment. Unless prepaid, all principal and accrued interest under this Note
is payable in one lump sum on the Secured Investor Note Maturity Date. All
payments of interest and principal shall be (i) in lawful money of the United
States of America, and (ii) in the form of immediately available funds. All
payments shall be applied first to costs of collection, if any, then to accrued
and unpaid interest, and thereafter to principal. Payment of principal and
interest hereunder shall be delivered to Company at the address furnished to
Investor for that purpose.

 

3. Prepayment by Investor. Investor may, with Company’s consent, pay, without
penalty, all or any portion of the outstanding balance along with any accrued
but unpaid interest on this Note at any time prior to the Secured Investor Note
Maturity Date. Notwithstanding the foregoing, as soon as reasonably practicable
upon Company’s effecting an increase in its authorized but unissued shares of
Common Stock and its establishment of the Share Reserve, as required pursuant to
Section 7 of the Purchase Agreement (the “Conditional Prepayment Date”),
Investor shall be obligated to prepay the outstanding balance of this Note so
long as (i) no Event of Default (as defined in the Company Note) under the
Company Note shall have occurred as of the Conditional Prepayment Date, and (ii)
Investor is able to clear shares of Common Stock it receives from conversions of
the Company Note or otherwise from Company for resale. If an Event of Default
under the Company Note has occurred prior to the Conditional Prepayment Date,
Investor may prepay all or any portion of the outstanding balance of this Note,
but it shall have no obligation to do so.

 



 

 

 

4. Security. The payment of this Note (and all the other Secured Investor Notes
(as defined in the Purchase Agreement)) shall be secured by that certain
Membership Interest Pledge Agreement of even date herewith (as the same may be
amended from time to time, the “Pledge Agreement”) executed by Investor, as
Pledgor, in favor of Company, as Secured Party, whereby Investor has pledged as
collateral its 40% membership interest in Typenex Medical, LLC, an Illinois
limited liability company, as more specifically set forth in the Pledge
Agreement. All the terms and conditions of the Pledge Agreement are hereby
incorporated into and made a part of this Note.

 

5. Release. Company covenants and agrees that in the event that this Note is
secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For the avoidance of doubt, as of the date hereof, there is no
collateral securing this Note, and after the Release Date, as applicable, there
shall be no collateral securing this Note.

 

6. Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Company Note) under the Company Note or any other
note issued by Company in connection with the Purchase Agreement, (ii) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, or (iii) Company sells,
transfers, assigns, pledges or hypothecates this Note, or attempts to do any of
the foregoing, whether voluntarily or involuntarily, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Secured Investor
Note Maturity Date (an “Automatic Offset”). Other than with respect to an
Automatic Offset, Investor may only elect to exercise the Investor Offset Right
by delivering to Company an offset notice in a form substantially similar to
Exhibit B to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section 6
results in the full satisfaction of Investor’s obligations under this Note, then
Company shall return this Note to Investor for cancellation or, in the event
this Note has been lost, stolen or destroyed, Company shall provide Investor
with a lost note affidavit in a form reasonably acceptable to Investor.

 

 2 

 

 

7. Default. If any of the events specified below shall occur (each, an “Investor
Note Default”) Company may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and . payable, by notice in writing to
Investor. Many default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Investor Note Default will have
occurred) if Investor, after receiving written notice from Company demanding
cure of such default, either (i) cures the default within fifteen (15) days of
the receipt of such notice, or (ii) if the cure requires more than fifteen (15)
days, immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

 

7.1. Failure to Pay. Investor’s failure to make any payment when due and payable
under this Note (a “Payment Default”);

 

7.2. Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

 

7.3. Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of Investor to Company in writing in connection with this Note or any
of the other Transaction Documents, or as an inducement to Company to enter into
the Purchase Agreement, shall be false or misleading in any material respect
when made or furnished; and

 

7.4. Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

 

8. Binding Effect; Assignment. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that neither
Party shall assign any of its rights hereunder without the prior written consent
of the other Party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

 

9. Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

 

10. Purchase Agreement; Arbitration of Disputes. By acceptance of this Note,
each Party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an exhibit
to the Purchase Agreement.

 

11. Customer Identification—USA Patriot Act Notice. Company hereby notifies
Investor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and Company’s
policies and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

 



 3 

 

 

12. Lawful Interest. It being the intention of Company and Investor to comply
with all applicable laws with regard to the interest charged hereunder, it is
agreed that, notwithstanding any provision to the contrary in this Note or any
of the other Transaction Documents, no such provision, including without
limitation any provision of this Note providing for the payment of interest or
other charges, shall require the payment or permit the collection of any amount
in excess of the maximum amount of interest permitted by law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note, then in such event:

 

12.1. the provisions of this Section 12 shall govern and control;

 

12.2. Investor shall not be obligated to pay any Excess Interest;

 

12.3. any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

 

12.4. the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

 

12.5. Investor shall not have any action or remedy against Company for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.

 

13. Pronouns. Regardless of their form, all words used in this Note shall be
deemed singular or plural and shall have the gender as required by the text.

 

14. Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

 

15. Time is of the Essence. Time is of the essence with this Note.

 

16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

 

17. Attorneys’ Fees. If any arbitration or action at law or in equity is
necessary to enforce this Note or to collect payment under this Note, Company
shall be entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

 

18. Amendments and Waivers; Remedies. No failure or delay on the part of either
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

 

19. Notices. Unless otherwise provided for herein, all notices, requests,
demands, claims and other communications hereunder shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.” Either Party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by providing notice thereof in the
manner set forth in the Purchase Agreement.

 



 4 

 

 

20. Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of Investor and Company and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of Investor and Company with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

21. Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature page follows]

 

 5 

 

 

IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.

 

  INVESTOR:           Typenex Co-Investment, llc           By: Red Cliffs
Investments, Inc., its Manager             By: /s/ John M. Fife       John M.
Fife, President

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

COMPANY:

      Vape Holdings, Inc.  

 

By: /s/ Benjamin Beaulieu     Benjamin Beaulieu, CEO  

 




[Signature Page to Secured Investor Note #1]

 

 

6

 

